Russell, Judge.
The Supreme Court of Georgia, after granting certiorari in Lail v. Wright, 108 Ga. App. 223 (132 SE2d 519) held in Wright v. Lail, 219 Ga. 607 (135 SE2d 418): “It is considered and adjudged that the judgment of the Court of Appeals be reversed and that such further action be taken by the Court of Appeals as may be necessary to give effect to the opinion filed in the case.” Our judgment reversing the judgment of the trial court which denied the motion for a new trial is accordingly vacated, and the judgment of the Superior Court of Cobb County is

Affirmed.


Felton, C. J., and Eberhardt, J., concur.